UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-58431 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2015 – December 31, 2015 Item 1: Reports to Shareholders Annual Report | December 31, 2015 Vanguard Balanced Index Fund Vanguards Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguards research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Fund Profile. 9 Performance Summary. 11 Financial Statements. 13 Your Funds After-Tax Returns. 32 About Your Funds Expenses. 33 Glossary. 35 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended December 31, 2015 Total Returns Vanguard Balanced Index Fund Investor Shares 0.37% Admiral™ Shares 0.51 Institutional Shares 0.52 Balanced Composite Index 0.76 Mixed-Asset Target Allocation Growth Funds Average -1.59 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Your Fund’s Performance at a Glance December 31, 2014, Through December 31, 2015 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Balanced Index Fund Investor Shares $29.68 $29.22 $0.571 $0.000 Admiral Shares 29.68 29.22 0.612 0.000 Institutional Shares 29.68 29.22 0.615 0.000 1 Chairmans Letter Dear Shareholder, The year ended December 31, 2015, was a tumultuous one for the worlds financial markets. The U.S. stock and bond markets both navigated bumpy roads to slight gains. Growth stocks outpaced value, and large-capitalization stocks exceeded mid- and small-caps. Among U.S. taxable bonds, mortgage-backed securities and Treasuries held up better than their corporate counterparts. Against this backdrop, Investor Shares of Vanguard Balanced Index Fund returned 0.37% for the 12 months. The funds composite benchmark returned 0.76%, and its peer group returned an average of 1.59%. As of December 31, the funds 30-day SEC yield was 1.96% for Investor Shares and 2.10% for Admiral Shares. That compares with 1.71% for Investor Shares and 1.85% for Admiral Shares a year earlier. Despite troubles, U.S. stocks eked out a seventh year of gains U.S. stocks returned 0.48% for the 12 months. Although the broad market recorded its worst performance since 2008, it still posted gains for the seventh straight calendar year when dividends are factored into returns. Stocks rose modestly over the first half of the year but slid in August and September as concerns mounted that Chinas economic slowdown would spread globally. Falling oil and commodity prices 2 also affected economies and markets across the world, for better or worse. Central banks in Europe and Asia bolstered their stimulus efforts against weak growth and low inflation. And in December, the Federal Reserve ended months of uncertainty when it raised the target for short-term interest rates to 0.25%–0.5%. International stocks returned about –5%, restrained by the U.S. dollar’s strength against many foreign currencies. Emerging markets fared the worst. U.S. bonds ended the year with a slender advance The broad U.S. taxable bond market gained 0.55% over the 12 months; income accounted for the modestly positive result. The yield of the 10-year Treasury note ended December at 2.30%, up from 2.19% a year earlier. (Bond prices and yields move in opposite directions.) Investors focused on the Fed’s stance on short-term interest rates and alternately embraced or avoided safe-haven assets depending on the stock market’s strength. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –6.02%, reduced by the dollar’s strength. Without this currency effect, returns were modestly positive. Despite the Fed’s December move, returns for money market funds and savings accounts remained limited by the 0%–0.25% level previously in place for seven years. Market Barometer Average Annual Total Returns Periods Ended December 31, 2015 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 0.92% 15.01% 12.44% Russell 2000 Index (Small-caps) -4.41 11.65 9.19 Russell 3000 Index (Broad U.S. market) 0.48 14.74 12.18 FTSE All-World ex US Index (International) -4.72 2.04 1.48 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.55% 1.44% 3.25% Barclays Municipal Bond Index (Broad tax-exempt market) 3.30 3.16 5.35 Citigroup Three-Month U.S. Treasury Bill Index 0.03 0.02 0.04 CPI Consumer Price Index 0.73% 1.00% 1.53% 3 Declines in oil and gas stocks offset gains in several sectors The equity portion of the Balanced Index Fund makes up about 60% of assets and tracks the performance of the entire U.S. stock market as represented by the CRSP US Total Market Index. Most segments of the U.S. economy grew, propped up by shoppers’ overall confidence and their willingness and ability to spend. This trend benefited the consumer services and consumer goods sectors, which were among the market’s top performers. In consumer services, the internet retail area was especially productive; several home improvement retailers also excelled. In consumer goods, notable showings came from tobacco and beverage companies. The health care and technology sectors boosted performance as well; however, their returns paled compared with those of some robust recent periods. Merger-and-acquisition activity, vibrant drug pipelines, and favorable long-term demographic and economic trends lifted health care. But political controversy over high drug prices and lofty valuations of biotechnology stocks led to a few stumbles. In technology, gains from internet and software firms were partially offset by poorer performance from computer hardware and semiconductor companies. Much of the contribution made by these industries was erased by a double-digit decline in oil and gas. The lengthy and sharp slide of oil prices punished the sector. Their effect was worsened by Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Institutional Peer Group Shares Shares Shares Average Balanced Index Fund 0.23% 0.09% 0.08% 0.96% The fund expense ratios shown are from the prospectus datedApril 29, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended December 31, 2015, the fund’s expense ratios were 0.22% for Investor Shares, 0.08% for Admiral Shares, and 0.07% for Institutional Shares. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company and captures information through year-end 2014. Peer group: Mixed-Asset Target Allocation Growth Funds. 4 high production levels from some leading oil-producing countries and the concerns about slower growth in China, the world’s largest oil importer. Stocks in the basic materials, industrials, and utilities sectors also weighed on the fund’s performance. Rising yields over the period dampened fixed income returns The fund’s bond portion accounts for about 40% of assets and tracks the broad U.S. taxable bond market as represented by the Barclays U.S. Aggregate Float Adjusted Index. After the Fed raised its rate target, short-term yields finished the year higher than they began it. The upward movement of intermediate- and long-term yields was more muted because of the fragile state of global growth and the subdued outlook for inflation. With yields rising, bond prices adjusted downward. Treasuries returned close to 1% as a whole. By maturity, short- and intermediate-term Treasuries remained in the black; their long-term counterparts, whose prices depreciated more, returned roughly –1%. Government mortgage-backed securities held up a little better. These high-quality investments benefited from continuing improvements in the housing market and the attractiveness of their yield premium compared with Treasuries of similar maturities. Total Returns Ten Years Ended December 31, 2015 Average Annual Return Balanced Index Fund Investor Shares 6.50% Balanced Composite Index 6.73 Mixed-Asset Target Allocation Growth Funds Average 4.88 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Corporate bonds, however, dipped into negative territory as the income they earned did not fully offset their price declines. The difference, or “spread,” in their yields versus Treasuries widened, notably among bonds issued by metals and mining companies and energy producers whose creditworthiness was hurt by falling commodity prices. The spread widened less for bonds issued by financial institutions; regulatory changes have led to stronger balance sheets overall in that sector. The fund’s long-term record continues to be commendable Over the last ten years, Vanguard Balanced Index Fund returned an average of 6.50% a year for Investor Shares. That result is close to that of the benchmark index and more than 1 percentage point better than the average return of peer funds. Most important, the fund has succeeded in meeting its primary objective of closely tracking its index over the long term. That was no easy feat during a period that included the worst global recession since Vanguard’s outlook for investors: Not bearish, but cautious In Vanguard’s recently published global economic and investment outlook, Global Chief Economist Joseph Davis and his team discuss various market and economic events 2016 may bring, along with challenges and opportunities for investors. Our forecast includes “frustratingly fragile” economic growth and more modest long-term returns from the global stock and bond markets. The report cautions that for the decade ending 2025, returns for a balanced portfolio are likely to be moderately below historical averages. Our simulations indicate that the average annualized returns of a 60% equity/40% bond portfolio for the decade are most likely to be centered in the 3%–5% range after inflation, below the actual average after-inflation return of 5.5% for the same portfolio since 1926. Even so, Vanguard’s steadfast belief in its principles for investing success—focusing on clear goals, a suitable asset allocation, low costs, and long-term discipline—remains unchanged. For more information about our expectations and the probability of various outcomes, see Vanguard’s Economic and Investment Outlook , available at vanguard.com/research. IMPORTANT: The projections or other information generated by the Vanguard Capital Markets Model ® (VCMM) regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. Distribution of return outcomes from VCMM, derived from 10,000 simulations for U.S. equity returns and fixed income returns. Simulations as of September 30, 2015. Results from the model may vary with each use and over time. For more information, please see page 7. 6 the Great Depression. This success is a tribute to the fund’s advisors, Vanguard Equity Index and Fixed Income Groups, whose sophisticated portfolio management techniques have helped investors capture nearly all the returns produced by the broad U.S. stock and bond markets. Low expenses––which allow you to keep more of the fund’s return—have helped as well. To reach your long-term goals, be realistic and try to save more Although there have been times when it felt as if stocks and bonds were riding a roller coaster, returns have generally risen in recent years. The broad global stock market in particular has posted some impressive gains since its turnaround began in 2009. But 2015 served as a reminder that results aren’t always favorable. The U.S. stock and bond markets were barely positive, and international stocks and unhedged bonds finished in the red. In Vanguard’s recently updated long-term look at the economy and markets, our global economists explain why they expect economic growth to remain “frustratingly fragile” and why their outlook for stock and bond markets is the most guarded since 2006. (For more details, see the box on page 6 and Vanguard’s Economic and Investment Outlook , available at vanguard.com/research.) Given these muted expectations, what’s the best course of action? I’ve often encouraged shareholders to focus on the things they can control. That advice holds true today. IMPORTANT: The projections or other information generated by the Vanguard Capital Markets Model (VCMM) regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. VCMM results will vary with each use and over time. The VCMM projections are based on a statistical analysis of historical data. Future returns may behave differently from the historical patterns captured in the VCMM. More important, the VCMM may be underestimating extreme negative scenarios unobserved in the historical period on which the model estimation is based. The VCMM is a proprietary financial simulation tool developed and maintained by Vanguard’s primary investment research and advice teams. The model forecasts distributions of future returns for a wide array of broad asset classes. Those asset classes include U.S. and international equity markets, several maturities of the U.S. Treasury and corporate fixed income markets, international fixed income markets, U.S. money markets, commodities, and certain alternative investment strategies. The theoretical and empirical foundation for the VCMM is that the returns of various asset classes reflect the compensation investors require for bearing different types of systematic risk (beta). At the core of the model are estimates of the dynamic statistical relationship between risk factors and asset returns, obtained from statistical analysis based on available monthly financial and economic data from as early as 1960. Using a system of estimated equations, the model then applies a Monte Carlo simulation method to project the estimated interrelationships among risk factors and asset classes as well as uncertainty and randomness over time. The model generates a large set of simulated outcomes for each asset class over several time horizons. Forecasts are obtained by computing measures of central tendency in these simulations. Results produced by the tool will vary with each use and over time. 7 Consider saving more than you think you may need. Thats one way you can prepare for the volatility that may lie ahead, particularly as markets adjust to changes in policies from the Fed and other central banks. And, as always, investors would be well-served to follow Vanguards principles for investing success:  Goals. Create clear, appropriate investment goals.  Balance. Develop a suitable asset allocation using broadly diversified funds.  Cost. Minimize cost.  Discipline. Maintain perspective and long-term discipline. As with saving, each of these principles is within your control, and focusing on them can keep you on the right path. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 21, 2016 8 Balanced Index Fund Fund Profile As of December 31, 2015 Share-Class Characteristics Investor Admiral Institutional Shares Shares Shares Ticker Symbol VBINX VBIAX VBAIX Expense Ratio1 0.23% 0.09% 0.08% 30-Day SEC Yield 1.96% 2.10% 2.12% Equity and Portfolio Characteristics CRSP US Total Market Fund Index Number of Stocks 3,279 3,743 Median Market Cap $51.4B $49.9B Price/Earnings Ratio 21.9x 21.9x Price/Book Ratio 2.7x 2.7x Return on Equity 17.4% 17.2% Earnings Growth Rate 9.4% 9.4% Dividend Yield 2.1% 2.1% Foreign Holdings 0.0% 0.0% Turnover Rate 61% — Short-Term Reserves 0.4% — Fixed Income Characteristics Barclays Aggregate Float Adj Fund Index Number of Bonds 6,403 9,681 Yield to Maturity (before expenses) 2.6% 2.6% Average Coupon 3.2% 3.1% Average Duration 5.8 years 5.8 years Average Effective Maturity 8.0 years 7.9 years Total Fund Volatility Measures CRSP US Balanced Total Composite Market Index Index R-Squared 1.00 0.97 Beta 1.00 0.60 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Apple Inc. Computer Hardware 2.6% Alphabet Inc. Internet 2.1 Microsoft Corp. Software 1.9 Exxon Mobil Corp. Integrated Oil & Gas 1.5 General Electric Co. Diversified Industrials 1.4 Johnson & Johnson Pharmaceuticals 1.3 Amazon.com Inc. Broadline Retailers 1.2 Berkshire Hathaway Inc. Reinsurance 1.2 Wells Fargo & Co. Banks 1.1 JPMorgan Chase & Co. Banks 1.1 Top Ten 15.4% Top Ten as % of Total Net Assets 9.2% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated April 29, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended December 31, 2015, the expense ratios were 0.22% for Investor Shares, 0.08% for Admiral Shares, and 0.07% for Institutional Shares. 9 Balanced Index Fund Sector Diversification (% of equity exposure) CRSP US Total Market Fund Index Basic Materials 2.3% 2.3% Consumer Goods 10.3 10.3 Consumer Services 14.0 14.0 Financials 19.5 19.5 Health Care 14.1 14.1 Industrials 12.3 12.3 Oil & Gas 6.0 6.0 Technology 16.2 16.2 Telecommunications 2.2 2.2 Utilities 3.1 3.1 Sector Diversification (% of fixed income portfolio) Asset-Backed 3.0% Finance 8.7 Foreign 5.0 Government Mortgage-Backed 21.0 Industrial 16.5 Treasury/Agency 42.7 Utilities 2.1 Other 1.0 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 63.7% Aaa 5.6 Aa 4.0 A 11.9 Baa 14.8 Credit-quality ratings are obtained from Barclays and are from Moody's, Fitch, and S&P. When ratings from all three agencies are used, the median rating is shown. When ratings from two of the agencies are used, the lower rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. 10 Balanced Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Average Annual Total Returns Periods Ended December 31, 2015 Final Value One Five Ten of a $10,000 Year Years Years Investment Balanced Index Fund Investor Shares 0.37% 8.55% 6.50% $18,767 ••••• • Balanced Composite Index 0.76 8.92 6.73 19,184 – Mixed-Asset Target Allocation Growth Funds Average -1.59 6.66 4.88 16,103 Spliced Barclays U.S. Aggregate Float - Adjusted Index 0.44 3.25 4.52 15,559 Spliced Total Stock Market Index 0.40 12.18 7.51 20,634 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Final Value One Five Ten of a $10,000 Year Years Years Investment Balanced Index Fund Admiral Shares 0.51% 8.71% 6.62% $18,991 Balanced Composite Index 0.76 8.92 6.73 19,184 Spliced Barclays U.S. Aggregate Float Adjusted Index 0.44 3.25 4.52 15,559 Spliced Total Stock Market Index 0.40 12.18 7.51 20,634 See Financial Highlights for dividend and capital gains information. 11 Balanced Index Fund Average Annual Total Returns Periods Ended December 31, 2015 Final Value One Five Ten of a $5,000,000 Year Years Years Investment Balanced Index Fund Institutional Shares 0.52% 8.72% 6.65% $9,520,452 Balanced Composite Index 0.76 8.92 6.73 9,591,822 Spliced Barclays U.S. Aggregate Float Adjusted Index 0.44 3.25 4.52 7,779,479 Spliced Total Stock Market Index 0.40 12.18 7.51 10,317,193 Fiscal-Year Total Returns (%): December 31, 2005, Through December 31, 2015 Balanced Composite Index For a benchmark description, see the Glossary. 12 Balanced Index Fund Financial Statements Statement of Net Assets—Investments Summary As of December 31, 2015 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 8 00-662- . For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value • of Net Shares ($000) Assets Common Stocks Basic Materials † 362,050 1.4% Consumer Goods Procter & Gamble Co. 1,96
